DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Arguments
1.	Previous rejection of claims 17 and 21 under 35 USC 112(a) has been partially withdrawn in accordance with Applicants’ clarification.  However, the examiner didn’t find support portion in the original disclosure regarding the transmitting an association request “on a condition that the determination is positive”, the cited paragraph doesn’t discloses “on a condition that the determination is positive” with using the antenna capability information.
2.	Previous rejection under 35 USC 103 have been fully considered but they are not persuasive. Applicant argues that none of the cited references teaches probe frame include both an indication of antenna capability information and the antenna capability information element, as recited in independent claims 17 and 21. 
Examiner respectfully disagrees. Larsen teaches probe frame containing an indication that the probe request includes antenna capability information ( Col 20, line 22-60, Col 21, line 52-56, probe 
Wallae further discloses the capability information element relating to a plurality of antenna capabilities ( Fig 2-5, Fig 18, Abstract, [0104], [0121], determine antenna diversity capability information according to a variety of configurations and methods, [0125],  [0128]-[0130], the information is conveyed in various fields of elements, antenna diversity capability information including diversity capability, a FL diversity indicator, a RL diversity indicator, the number of transmit antennas, the number of receive antennas, smart diversity, spatial diversity, pure diversity etc). Note that Wallae also teaches the indication of antenna capability element such as a FL diversity indicator, a RL diversity indicator, etc ([0125]).
Thus, Larsen in view of Wallae discloses probe frame include both an indication of antenna capability information and the antenna capability information element.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 17-27, 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuan ( US 20030224797 A1)  in view of Larsen ( US 6810428 B1), Wild (US 20040181692 A1) and Wallace ( US 20020193146 A1).
Regarding claim 17, Kuan discloses:
A method for exchanging capability information at a first Institute of Electrical and Electronics Engineers (IEEE) 802.11 station (STA) ( Fig 2, Fig 4, Fig 5, [0020]-[0023], WLAN IEEE 802.11, a station (as a first IEEE 802.11 STA), a AP (as a second IEEE 802.11 STA) ), the method comprising:
 transmitting a probe request frame containing a first capability information element relating to a plurality of capabilities of the first IEEE 802.11 STA ([0030]-[0046], [0049]-[0052], Table 1,  a station (STA) would send a probe request including various fields, such as a capability like); and 
receiving a probe response frame containing a second capability information element relating to a plurality of capabilities of the second IEEE 802.11 STA ( [0049]-[0052], AP sends probe response with a AP’s capability information);
Kuan does not explicitly disclose:
probe request frame containing an indication that the probe request includes antenna capability information; probe response frame containing an indication that the probe response includes antenna capability information; wherein at least one of the plurality of capabilities relates to a measurement signaling capability associated with the first IEEE 802.11 STA; wherein at least one of the plurality of antenna capabilities relates to a measurement signaling capability associated with the second 802.11 STA;
However, the teaching of probe request frame containing an indication that the probe request includes antenna capability information; probe response frame containing an indication that the probe response includes antenna capability information; wherein at least one of the plurality of capabilities relates to a measurement signaling capability associated with the first IEEE 802.11 STA; wherein at least one of the plurality of antenna capabilities relates to a measurement signaling capability associated with the second 802.11 STA is positive is well known in the art as evidenced by Larsen.
Larsen discloses:
probe request frame containing an indication that the probe request includes antenna capability information; probe response frame containing an indication that the probe response includes antenna capability information ( Col 20, line 22-60, Col 21, line 52-56, probe signaling format/structure comprising a 8 bits Adp Tx Antenna that indicates the current antenna configuration being used by the sending station);
wherein at least one of the plurality of capabilities relates to a measurement signaling capability associated with the first IEEE 802.11 STA; wherein at least one of the plurality of antenna capabilities relates to a measurement signaling capability associated with the second 802.11 STA (Col 20, line 22-60, Col 21, line 39-67, Col 26, line 46-56, probe signaling format/structure comprising some signal quality related measurement fields/elements, such as path loss, RSSI for sending station as common signal quality measurement).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Larsen as mentioned above as a modification to Kuan, such that the combination would allow to include antenna configuration indication and quality measurement fields/element in probe signal, in order to efficiently measure a parameter associated with the signal/channel quality for sufficient providing transmit diversity and/or reception diversity, and minimize contention or interference between stations.
Kuan modified by Larsen does not explicitly disclose:
determining whether to transmit an association request message to the second IEEE 802.11 STA based at least on the second capability information element; and transmitting, to the second IEEE 802.11 STA, an association request message on a condition that the determination is positive.
However, the teaching of determining whether to transmit an association request message to the second IEEE 802.11 STA based at least on the second capability information element; and transmitting, to the second IEEE 802.11 STA, an association request message on a condition that the determination is positive is well known in the art as evidenced by Wild.
Wild discloses:
determining whether to transmit an association request message to the second IEEE 802.11 STA based at least on the second capability information element; and transmitting, to the second IEEE 802.11 STA, an association request message on a condition that the determination is positive ( [0004], probe response from AP comprising AP capabilities and data rates supported by the AP, Based on the received Probe Responses, MS selects a best AP and transmits an Association Request to the selected AP).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Wild as mentioned above as a modification to Kuan (modified by Larsen), such that the combination would allow to check probe response before sending association request, in order to use information received from probe response including AP capabilities and data rates supported by the AP, and to select a best WLAN service provider from among one or more WLAN service providers based on network service information including AP capabilities.
Kuan modified by Larsen and Wild does not explicitly disclose:
the capability information element relating to a plurality of antenna capabilities.
However, the teaching of the capability information element relating to a plurality of antenna capabilities is well known in the art as evidenced by Wallace.
Wallace discloses:
the capability information element relating to a plurality of antenna capabilities  ( Fig 2-5, Fig 18, Abstract, [0104], [0121], determine antenna diversity capability information according to a variety of configurations and methods, [0125],  [0128]-[0130], the information is conveyed in various fields of elements, antenna diversity capability information including diversity capability, a FL diversity indicator, a RL diversity indicator, the number of transmit antennas, the number of receive antennas, smart diversity, spatial diversity, pure diversity etc).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Wallace as mentioned above as a modification to Kuan (modified by Larsen and Wild), such that the combination would allow to implement capabilities with various antenna configurations, in order to enhance the capacity of multiple-access communication systems, and utilize high-quality, efficient communications in a mixed mode system.
Regarding claim 26,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 17 as outlined above.
determining which antenna capabilities to use for future transmission and reception ( Kuan, [0049]-[0051], a database for a node element, a session element with capability for future).
Regarding claim 18,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 26 as outlined above.
wherein the determining is performed without any additional communication ( Wallace, Fig 13-14, configuration is decided after getting MS diversity).
the combination is obvious for the same reasons applied to the claim 17.
Regarding claim 19,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 26 as outlined above.
exchanging measurement information with the second IEEE 802.11 STA, wherein the exchanging is performed prior to the determining (Wallace, [0106], [0121], base station determines the transmission scenario in response to quality of the communication link channel).
the combination is obvious for the same reasons applied to the claim 17.
Regarding claim 20,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 26 as outlined above.
negotiating antenna capability information with the second IEEE 802.11 STA, wherein the negotiating is performed prior to the determining (Wallace, [0127], antenna diversity negotiations performed at initiation of a communication).
the combination is obvious for the same reasons applied to the claim 17.

Claim 21 are the device claim corresponding to device claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above.
Regarding claim 27,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 21 as outlined above.
wherein the antenna capability information element further includes at least one field that indicates an antenna technology (Wallace, Fig 13-14, [0125]-[0127], diversity indicator may be one bit in a massage).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 29,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 21 as outlined above.
wherein the antenna capability information element further includes at least one field that indicates support for transmit antenna information (Wallace, [0125], the number of transmit antennas).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 30,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 21 as outlined above.
a processor configured to determine which antenna capabilities to use for future transmission and reception( Kuan, [0049]-[0051], a database for a node element, a session element with capability for future).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 22,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 30 as outlined above.
wherein the processor is configured to determine which antenna capabilities to use for future transmission and reception without any additional communication (Wallace, Fig 18, Fig 20, diversity controller).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 23,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 22 as outlined above.
wherein the processor is configured to exchange measurement information with the second IEEE 802.11 STA before it determines which antenna capabilities to use for future transmission and reception (Wallace, Fig 13-14, 18, 20, [0104]-[0107], negotiation preformed under diversity controller).
the combination is obvious for the same reasons applied to the claim 21.
Regarding claim 24,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 22 as outlined above.
wherein the processor is configured to negotiate antenna capability information with the second IEEE 802.11 STA before it determines which antenna capabilities to use for future transmission and reception (Wallace, [0127], antenna diversity negotiations performed at initiation of a communication).
Regarding claim 25,  Kuan modified by Larsen, Wild and Wallace discloses all the features with respect to parent claim 17 (assume for now) as outlined above.
wherein the first or the second antenna capability information element further includes at least one field that indicates support for transmit antenna information (Wallace, [0125], the number of transmit antennas).
the combination is obvious for the same reasons applied to the claim 17.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461